Citation Nr: 0016929	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to October 
1994.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to individual 
unemployability was denied.  


REMAND

Having reviewed the record, the Board has concluded that this 
claim must be remanded to the RO in order to ensure 
compliance with due process considerations.  

The record indicates that the regional office denied this 
claim on the basis that the veteran did not meet the criteria 
of 38 C.F.R. § 4.16 (1999).  The veteran has one service-
connected disability evaluated as 60 percent disabling and 
two other disabilities rated as 10 percent disabling and 
noncompensably disabling, respectively, for a combined rating 
of 60 percent.  Although 38 C.F.R. § 4.16 uses the term 
"and," the training instructions from the Veterans' 
Benefits Administration (VBA) states that the policy is 
"or":

Review the provisions of 38 C.F.R. § 4.l6 
in regard to minimum evaluation 
percentages; one single service connected 
disability evaluated at 60 percent, or 
(emphasis added) combined service-
connected disability evaluation of 70 
percent or higher, with at least one 
service-connected disability evaluated 40 
percent or more.  Explain how 
disabilities of common etiology may be 
considered in combination for 
establishing a single 40 or 60 percent 
evaluation.  Instructor Guide, Individual 
Unemployability Rating Training Guide 5; 
Instructor Guide, Individual 
Unemployability Rating Training Guide 1.

Clearly, there is conflict regarding the interpretation of 
38 C.F.R. § 4.16.  Regardless, the RO did not refer this case 
for extraschedular consideration even though the record 
indicates that vocational rehabilitation or training is 
infeasible and his back problems are productive of severe 
limitation in all types of employment (see counseling record 
dated June 1998).  In addition, Social Security disability 
benefits have been granted.  

On remand, the RO will have the opportunity to refer this 
claim for extraschedular consideration in accordance with 
38 C.F.R. § 4.16 (b)(1999). See Floyd v. Brown, 9 Vet. App. 
88 (1996) and VAOPGCPREC 6-96 (1996) ("the governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment...as to render impractical the application of the 
regular schedular standards.")

Accordingly, the instant claim is REMANDED for the following:

1.  The RO should comply with 38 C.F.R. 
§ 4.16(b) and refer the case for 
extraschedular consideration. 

2  Upon completion of the foregoing, the 
RO should review the appellant's claim 
based on all of the evidence which is now 
of record. 


Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




